SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [ X ] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the Fiscal Year Ended December 31, 2006 or [] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 001-10607 OLD REPUBLIC INTERNATIONAL CORPORATION EMPLOYEES SAVINGS AND STOCK OWNERSHIP PLAN OLD REPUBLIC INTERNATIONAL CORPORATION 307 NORTH MICHIGAN AVENUE CHICAGO, ILLINOIS 60601 Total Pages: 18 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Committee Members have duly caused this annual report to be signed on behalf of the undersigned, thereunto duly authorized. OLD REPUBLIC INTERNATIONAL CORPORATION EMPLOYEES SAVINGS AND STOCK OWNERSHIP PLAN, Registrant By /s/ A.C. Zucaro A.C. Zucaro, Member of the Administration Committee Dated:June 28, 2007 OLD REPUBLIC INTERNATIONAL CORPORATION EMPLOYEES SAVINGS AND STOCK OWNERSHIP PLAN REPORT ON AUDITS OF FINANCIAL STATEMENTSAND SUPPLEMENTAL SCHEDULES FOR THE YEARS ENDED DECEMBER 31, 2 OLD REPUBLIC INTERNATIONAL CORPORATION EMPLOYEES SAVINGS AND STOCK OWNERSHIP PLAN INDEX TO FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULES Pages Reports of Independent Registered Public Accounting Firms 1 - 2 Financial Statements: Statements of Net Assets Available for Benefits as of December 31, 2006 and 2005 3 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2006 and 2005 4 Notes to Financial Statements5 - 11 Supplemental Schedules: Schedule of Assets (Held at End of Year) at December 31, 2006 13 Schedule of Reportable Transactions for the Year Ended December 31, 2006 14 Note Supplemental schedules required by the Employee Retirement Income Security Act of 1974, as amended that have not been included herein are not applicable. Report of Independent Registered Public Accounting Firm To the Participants and Administrator of the Old Republic International Corporation Employees Savings and Stock Ownership Plan We have audited the accompanying statement of net assets available for benefits of the Old Republic International Corporation Employees Savings and Stock Ownership Plan (the “Plan”) as of December 31, 2006 and the related statement of changes in net assets available for benefits for the year ended December 31, 2006.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit.The financial statements of the Plan as of and for the year ended December 31, 2005 were audited by other auditors whose report dated June 26, 2006 expressed an unqualified opinion on those financial statements. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006, and the changes in net assets available for benefits for the year ended December 31, 2006 in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets held for investment purposes and schedule of reportable transactions (referred to as “supplemental schedules”) as of and for the year ended December 31, 2006 are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.These supplemental schedules are the responsibility of the Plan’s management.The supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Mayer Hoffman McCann P.C. Minneapolis, Minnesota June 14, 2007 1 Report of Independent Registered Public Accounting Firm To the Participants and Administrator of Old Republic International Corporation Employees Savings and Stock Ownership Plan In our opinion, the accompanyingstatement of net assets available for benefits and the related statement of changes in net assets available for benefits present fairly, in all material respects, the net assets available for benefits of the Old Republic International Corporation EmployeesSavingsandStock OwnershipPlan (the "Plan") at December 31, 2005 and the changes in net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLC Chicago, Illinois June 26, 2006 2 OLD REPUBLIC INTERNATIONAL CORPORATION EMPLOYEES SAVINGS AND STOCK OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS As of December 31, 2006 and 2005 2006 2005 Participant Non-Participant Participant Non-Participant Directed Directed Combined Directed Directed Combined Account Account Account Account Account Account ASSETS Investments, at fair value: Old Republic International Corporation Common shares $ - $ 255,560,400 $ 255,560,400 $ - $ 239,044,705 $ 239,044,705 Mutual funds 156,575,959 - 156,575,959 134,403,728 - 134,403,728 156,575,959 255,560,400 412,136,359 134,403,728 239,044,705 373,448,433 Contributions receivable from employers - 6,776,479 6,776,479 - 6,451,155 6,451,155 Contributions receivable from employees 561,469 - 561,469 - - - Accrued dividends receivable - 5,971,633 5,971,633 Total assets $ 157,137,428 $ 262,336,879 $ 419,474,307 $ 134,403,728 $ 251,467,493 $ 385,871,221 LIABILITIES Unpaid anti-discrimination refunds $ 135,439 $ - $ 135,439 $ 174,917 $ - $ 174,917 Unpaid administrative expenses - 20,550 20,550 - 34,137 34,137 Total liabilities 135,439 20,550 155,989 174,917 34,137 209,054 NET ASSETS AVAILABLE FOR BENEFITS 157,001,989 262,316,329 419,318,318 134,228,811 251,433,356 385,662,167 Total liabilities and net assets available for benefits $ 157,137,428 $ 262,336,879 $ 419,474,307 $ 134,403,728 $ 251,467,493 $ 385,871,221 The accompanying notes are an integral part of the financial statements. 3 OLD REPUBLIC INTERNATIONAL CORPORATION EMPLOYEES SAVINGS AND STOCK OWNERSHIP PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS for the years ended December 31, 2006 and 2005 2006 2005 Participant Non-Participant Participant Non-Participant Directed Directed Combined Directed Directed Combined Account Account Account Account Account Account Additions: Employer contributions $ - $ 6,782,645 $ 6,782,645 $ - $ 6,452,506 $ 6,452,506 Employee contributions 20,407,996 - 20,407,996 17,825,540 - 17,825,540 Interfund transfers 2,327,183 (2,327,183) - 3,594,654 (3,594,654) - Interest income 251 31,446 31,697 2,006 13,600 15,606 Dividend income 7,441,017 6,655,270 14,096,287 4,476,441 14,867,916 19,344,357 Net appreciation in fair value of investments 10,540,153 25,209,914 35,750,067 4,355,983 8,530,770 12,886,753 40,716,600 36,352,092 77,068,692 30,254,624 26,270,138 56,524,762 Deductions: Termination and withdrawal benefits 17,728,954 25,365,776 43,094,730 15,866,521 18,474,381 34,340,902 Anti-discrimination refunds 135,439 - 135,439 174,916 - 174,916 Administrative expenses 79,029 103,343 182,372 75,032 138,413 213,445 17,943,422 25,469,119 43,412,541 16,116,469 18,612,794 34,729,263 NET ADDITIONS (DEDUCTIONS) 22,773,178 10,882,973 33,656,151 14,138,155 7,657,344 21,795,499 Net assets available for plan benefits, beginning of year 134,228,811 251,433,356 385,662,167 120,090,656 243,776,012 363,866,668 NET ASSETS AVAILABLE FOR PLAN BENEFITS, END OF YEAR $ 157,001,989 $ 262,316,329 $ 419,318,318 $ 134,228,811 $ 251,433,356 $ 385,662,167 The accompanying notes are an integral part of the financial statement. 4 OLD REPUBLIC INTERNATIONAL CORPORATION EMPLOYEES SAVINGS AND STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS 1. Description of Plan A. Basis of Presentation The accompanying financial statements of the Old Republic International Corpora­tion Employees Savings and Stock Ownership Plan (the Plan) include plan assets for employees of Old Republic International Corporation and par­ticipating subsidiaries [the Corporation, the Plan Sponsor, the Company(ies) or the Employers]. These financial statements and accompanying notes together provide only general information about the Plan. The Plan Agreement must be referred to for a complete description of the Plan's provisions. B. General The Plan is a defined contribution plan covering a majority of employees of the Corporation and is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Effective January 1, 2005, the Plan was amended to become a 401-K plan. Plan provisions remained unchanged except employee deferral contributions are made on a pre-tax basis up to the maximum allowable limit under the Internal Revenue Code. For 2005 and prior, employees became participants in the Plan on the first January 1, they were employees and elected to make contributions to the Plan. Beginning January 1, 2006, employees become participants on their employment date and as soon as they elect to make contributions to the Plan. C. Contributions Deferral elected contributions from employees are made on a pre-tax basis up to a limit of $15,000. Participants may elect to make additional contributions, on a post-tax basis, up to a maximum of 100% of recognized compensation as defined in the Plan not to exceed the limits set by Section 415 of the Internal Revenue Code. All contributions are recorded in the period in which the Companies make payroll deductions from Plan participants. Any employee who does not contribute to the Plan does not receive a Company matching contribution. Only employee contributions up to 6% are matched. However, the maximum amount of contribution which can be matched per employee cannot exceed $9,000 (6% of $150,000) per Plan year. Contributions are also subject to other Internal Revenue Code limitations (including the limits imposed by Internal Revenue Code Section 415). Employees may also roll over into the Plan qualified distributions from their previous employer(s)’ qualified plan(s). In addition, employees who are 50 years of age or older at any time during the Plan year, may make catch-up contributions subject to Internal Revenue Code limitations. Rollovers and catch-up contributions are not eligible for company matching. Participants direct the investment of their contributions into various Fidelity Investment mutual funds offered by the Plan, of which there are currently twenty. Participants may change their investment allocation of their contributions and earnings thereon daily. 5 OLD REPUBLIC INTERNATIONAL CORPORATION EMPLOYEES SAVINGS AND STOCK OWNERSHIP PLAN NOTES TO FINANCIAL STATEMENTS, CONTINUED 1.
